Citation Nr: 0930662	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  06-14 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as a result of exposure to herbicide agents in Korea.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
October 1970, including a period in Korea from March 1968 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law 
Judge in May 2009.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran did not have service in the Republic of 
Vietnam during the Vietnam War, and exposure to Agent Orange 
is not presumed.

2.  The Veteran did not serve along the Demilitarized Zone 
(DMZ) in Korea and was not exposed to herbicides while on 
active duty in Korea.

3.  Diabetes mellitus was not manifest during service; 
associated pathology was not identified until 1995. 

4.  Diabetes mellitus is unrelated to service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the law and regulations governing entitlement 
to service connection outlined above, for purposes of service 
connection for a disability or death resulting from exposure 
to a herbicide agent, including a presumption of service 
connection, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (2008)(as amended).  

If a veteran was exposed to herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (2008).  

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then service connection under this theory 
of entitlement must fail.  The Secretary of VA has determined 
that a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

As an initial matter, the Veteran indicated that he did not 
serve in Vietnam.  Accordingly, he is not entitled to the 
presumption of exposure to herbicides under 38 C.F.R. § 
3.307.  However, service connection for a disorder based upon 
herbicide exposure may still be granted when the evidence 
affirmatively demonstrates that such exposure occurred.  

In determining whether the Veteran may have otherwise been 
exposed to herbicides when he was stationed in Korea, the 
Department of Defense has provided an inventory of herbicide 
operations to determine whether herbicides were used or 
tested as alleged.  In this regard, it is noted that Agent 
Orange was used along the DMZ in Korea from April 1968 to 
July 1969.

However, the weight of the evidence does not show that the 
Veteran was stationed along the DMZ.  While his service 
personnel records indicate that he was stationed in Korea 
during this time period, he testified that he was stationed 
in Oijeongbu, Korea (the Board takes judicial notice of the 
fact that the city is located just north of Seoul).  
Moreover, his assigned unit, the 51st Signal Battalion, was 
not listed as one of the units that served along the DMZ 
during the period of use of herbicides.  

While the Veteran indicated that he frequently travelled to 
various temporary duty stations in Korea to pick up radio 
equipment and supplies, he did not provide any locations 
located along the DMZ that may have stopped that would 
suggest exposure to herbicides.  Moreover, while service 
personnel records indicated that he served as a Radio Relay 
and Carrier Operator, there is no indication that he 
interacted with any of the combat brigades that were noted to 
have been in the area of the DMZ.  In fact, at the May 2009 
hearing, he stated that he only went to other units that were 
assigned to the 51st Signal Battalion.

Furthermore, to the extent that the Veteran asserts that he 
may have been exposed to herbicides while visiting a friend 
and soldier who was stationed Korea, the Board finds that 
there is insufficient evidence of record to demonstrate that 
his friend was stationed along the DMZ at this time.  In this 
regard, he indicated that he could not recall the unit to 
which his friend, who is now deceased, was stationed.  

Moreover, he has not identified the name of the city or area 
in which the friend was located, nor has he indicated, with 
any specificity, the dates that he visited.  This information 
would allow the RO to obtain unit histories to determine the 
likelihood of exposure to herbicides.  However, such 
verifiable information has not been provided at this time.  

While the Board does not dispute the sincerity of the 
Veteran's beliefs that he may have exposed to herbicides 
while traveling or while visiting his friend in Korea, the 
weight of the evidence does not place the Veteran in the 
vicinity of the DMZ or otherwise indicate that he was exposed 
to herbicides in Korea.  

Accordingly, his claim for service connection based upon 
exposure to herbicides in service must fail.  However, 
failure to establish presumptive service connection based on 
herbicide exposure does not preclude the Veteran from 
establishing direct service connection.  In Combee v. Brown, 
34 F.3d 1039, 1043-44 (Fed. Cir. 1994), the United States 
Court of Appeals for the Federal Circuit held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis. 

	In evaluating the Veteran's claim on a direct service-
connection basis, service treatment records reflect no 
complaints of, treatment for, or a diagnosis related to 
diabetes or any symptoms reasonably attributed there.  
Moreover, at the time of his service separation examination 
in July 1970, his vascular system and heart systems were 
normal.  Additionally, his serology results were non-reactive 
and his urinanalysis was negative for both albumin and sugar.  
Therefore, the Board finds that a chronic disorder relating 
to diabetes was not noted in service.  
	
	Next, post-service evidence does not reflect symptomatology 
associated with diabetes for many years after service 
discharge.  Specifically, it appears that the Veteran was 
first diagnosed with borderline diabetes as early as 1995 but 
was never treated.  Then, in November 1997, he sought 
treatment for symptoms of polydipsia, polyuria, and blurred 
vision, and was diagnosed with diabetes.  
	
	Of importance, the Veteran does not allege that he incurred 
diabetes in service or that he experienced continuous 
symptoms thereafter.  According to his testimony at the May 
2008 hearing, he was diagnosed with diabetes approximately in 
2000, which is generally consistent with the other evidence 
of record, which dates his first initial symptoms to 1995 and 
his diagnosis of full-blown diabetes in 1997.   
	
	In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1970) and initial 
reported symptoms related to diabetes in 1995 (nearly a 25-
year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving 
claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between 
service and initial symptoms of disability).
	
	Therefore, continuity has not here been established, either 
through the competent evidence or through the Veteran's 
statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
evidence does not attribute the Veteran's diabetes to active 
duty, despite his contentions to the contrary.    
	
Significantly, the Veteran's treating physicians have made no 
suggestion that the Veteran's diabetes was related to 
service.  Importantly, he consistently reported a history of 
borderline diabetes relating back to 1997, more approximately 
25 years after his discharge from service.  With no medical 
etiological opinion relating his diabetes to service, service 
connection is not warranted.  
	
	The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between his currently-
diagnosed disorder and active duty service, including 
exposure to herbicides in service.  In rendering a decision 
on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

While the Board notes that the Veteran is competent to report 
symptoms as they come to him through his senses, diabetes is 
not the type of disorder that a lay person can provide 
competent evidence on questions of etiology or diagnosis.  
See Robinson v. Shinseki, 557 F.3d 1355 (2009).  

In essence, the Veteran has offered only his own 
unsubstantiated opinion of the possibility of a medical 
connection.  Although he asserts that his diabetes is related 
to service, including possible exposure to the herbicides 
while in Korea, his assertions are not probative because he 
is not shown to have the training, expertise, or experience 
to provide the etiology of this disorder. 

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
weight of the evidence is against the Veteran's claim for 
service connection for diabetes, the Board is unable to grant 
the benefits sought.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  
	
Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in July 2004 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.
	
With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records and 
service personnel records.  Additionally, the Veteran 
submitted private treatment records and statements on his 
behalf.   He was also provided an opportunity to set forth 
his contentions during the hearing before the undersigned 
Veterans Law Judge in May 2009.  

Moreover, the Board finds that a VA examination is not 
warranted.  Given the absence of in-service evidence of 
chronic manifestations of the disorder on appeal, the absence 
of identified symptomatology for many years after separation, 
and no competent evidence of a nexus between service and the 
Veteran's claim, a remand for a VA examination would unduly 
delay resolution.  

Therefore, the Board finds that the available records and 
medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for diabetes mellitus, to include as a 
result of exposure to herbicide agents in Korea, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


